DETAILED ACTION
The following Office action concerns Patent Application Number 16/098,934.  Claims 20-25 and 27-32 are pending in the application.  Claims 21-25, 27, 28 and 30 are withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed March 26, 2021 has been entered.
The previous rejection of claim 29 under 35 USC 103 is withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Claims 20, 29 and 32 are allowable over the closest prior art of Zotti et al in view of Schimperna et al.  The references do not teach or suggest any of the claimed “R” substituents located on the nitrogen of the dithienopyrrole monomer.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 31 is rejected under 35 U.S.C. § 112(d) because the claim does not further limit the subject matter of claim 20, from which claim 31 depends.  Formula II of claim 20 defines a 
Response to Arguments
The previous rejection of claim 29 is withdrawn in light of the applicant’s amendment. 
The applicant requests rejoinder of claims to the non-elected inventions.  However, none of withdrawn claims include all the limitations of an allowable claim.  Therefore, the withdrawn claims are not eligible for rejoinder.  For example, allowable claim 20 is drawn to a homopolymer, whereas withdrawn claim 21 does not require the polymer to be a homopolymer.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        April 2, 2021